[Cite as Caetano v. Mangus, 2014-Ohio-3219.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


PEDRO AFONSO CAETANO                           :   JUDGES:
                                               :
                                               :   Hon. W. Scott Gwin, P.J.
       Plaintiff-Appellant                     :   Hon. Sheila G. Farmer, J.
                                               :   Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :   Case No. 13-CA-107
                                               :
AMY (CAETANO) MANGUS                           :
                                               :
                                               :
       Defendant-Appellee                      :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Licking County Court of
                                                   Common Pleas, Domestic Relations
                                                   Division, Case No. 2006 DR 00510



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            July 18, 2014




APPEARANCES:

For Plaintiff-Appellant:                           For Defendant-Appellee:

PEDRO AFONSO CAETANO, Pro Se                       CINDY RIPKO
Rua Dom Nuno Alvares Pereira                       35 S. Park Place, #201
No. 9, 4 Esq.                                      Newark, OH 43055
2675 Odivelas, Portugal
Licking County, Case No. 13-CA-107                                                  2

Delaney, J.

       {¶1} Plaintiff-Appellant Pedro Afonso Caetano appeals the October 31, 2013

judgment entry of the Licking County Court of Common Pleas, Domestic Relations

Division.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} Plaintiff-Appellant Pedro Afonso Caetano and Defendant-Appellee Amy

(Caetano) Mangus were married on September 22, 2004 in Lebanon, Ohio. One child

was born as issue of the marriage on May 2, 2005.

       {¶3} Caetano and Mangus were divorced on September 21, 2007. Mangus

was named the residential parent. At the time of the divorce, Caetano was employed by

Proctor and Gamble as a regulatory affairs manager and later as a teaching hospitals

specialist. The child support worksheet stated Caetano's gross annual income was

$87,000.00. Magnus's gross annual income was $33,602.00. The decree ordered

Caetano to pay child support for $691.87 per month, plus a 2% processing fee. The

child support order constituted a deviation from the guideline amount in the amount of

$300.00 per month or $3,600.00 annually. The basis for the deviation was the travel-

related expenses that Caetano was expected to incur in exercising his court-ordered

parenting time with the minor child.

       {¶4} Caetano left his employment with Proctor and Gamble to work as a

regulatory affairs manager with Genzyme, a corporation located in Massachusetts. He

also worked as an intern clinical pharmacist with Brigham and Women's Hospital in

Boston. On or about September 7, 2010, Caetano relocated to his home country of

Portugal. Caetano is currently employed by the Nova Medical School as a professor of
Licking County, Case No. 13-CA-107                                                      3


pharmacology. The position is considered public sector employment. In 2011, Caetano

had a gross annual income of approximately $66,362.00 in U.S. dollars. Caetano's 2012

earnings statements showed his gross earnings were $47,414.12 in U.S. dollars and his

gross annual income was $46,494.69 for the 2012 tax year.

       {¶5} Caetano has multiple degrees. Caetano earned a bachelor of science in

pharmaceutical sciences from Universidade de Lisboa in 1995; a Ph.D. in

pharmacology in 2000 from the University of Michigan; an AA in communications in

2004 from the University of Cincinnati; a master of public health in health care

management/pharmaceutical policy/pharmacoepidemiology from Harvard University

School of Public Health in 2007; a doctor of pharmacy from The Ohio State University in

2010; and a certificate in pharmacoepidemiology from the London School of Hygiene

and Tropical Medicine of the University of London in 2011.

       {¶6} On September 11, 2012, Mangus filed a post-decree motion requesting

the trial court modify the existing child support order and terminate the deviation and

modify the existing award of the income tax exemption. Mangus argued there had been

more than a 10% change from the existing child support order resulting in a change of

circumstances. On December 11, 2012, Caetano filed a post-decree motion to decrease

the child support amount and to increase the deviation. The trial court set the matter for

an oral hearing and permitted Caetano to appear at the hearing by telephone.

       {¶7} The hearing was held on December 18, 2012. At the hearing, Mangus

testified to her income and the care she was providing for the child. Mangus is

remarried and has a child with her husband. Mangus is paying for her family's health

insurance. She stated that Caetano visited his child once during 2011 and at the time of
Licking County, Case No. 13-CA-107                                                       4


the hearing, once during 2012. Mangus provided evidence that roundtrip airfare from

Lisbon, Portugal to Columbus, Ohio was $900.59.

       {¶8} Caetano testified at the hearing that he left his employment with Genzyme

because Genzyme was going to be sold and he believed he was going to lose his

employment. Caetano, as a professor with Nova Medical School, is a civil servant.

Caetano testified and presented evidence that Portugal had a very low minimum wage

in relation to Western Europe and the debt crisis that began in Greece caused Portugal

to suffer from a similar financial crisis. Portugal enacted austerity measures that

resulted in the reduction of the salaries of civil servants. Because of the reduction in

salary, the expense of travel, and his child support obligation, Caetano testified he could

not afford to visit his child in the United States. Caetano testified he was in a

relationship with a woman and they were expecting a child.

       {¶9} On March 18, 2013, the magistrate issued his decision. The magistrate

found the evidence in relation to the statutory factors demonstrated that Caetano was

voluntarily underemployed. Therefore, the trial court imputed income to Caetano in the

amount of $87,000.00, which was the income Caetano earned at the time of the

divorce. The magistrate recalculated Caetano's child support obligation pursuant to the

child support worksheet and determined Caetano's monthly obligation was $664.70,

plus a 2% processing fee, when private health insurance coverage is in effect and

$665.57 per month, plus a 2% processing fee, together with cash medical support of

$107.42 per month, plus a 2% processing fee, when private health insurance coverage

is not in effect for the child. The magistrate further found that a deviation in the annual

amount of $2,000.00 or the monthly amount of $166.67 was warranted based on the
Licking County, Case No. 13-CA-107                                                     5


evidence presented concerning travel related expenses for an annual trip to visit with

the parties' child.

       {¶10} Because the newly ordered child support amount, with the deviation, was

less than a 10% difference from the current child support amount, the magistrate

determined there was no change in circumstances pursuant to R.C. 3119.79.

       {¶11} Caetano filed objections to the magistrate's decision. The trial court

overruled the objections and issued its final entry adopting the magistrate's decision on

October 31, 2013.

       {¶12} It is from this decision Caetano now appeals.

                             ASSIGNMENTS OF ERROR

       {¶13} Caetano's brief somewhat conforms to the appellate rules. The court will

recite what it understands to be Caetano's Assignments of Error:

       {¶14} "I. A FACTUAL CRUCIAL ERROR IS ASSIGNED TO JUDGE RICHARD

P. WRIGHT, WHICH STATES ON HIS OPINION DATED OCT. 1, 2013 ABOUT

PEDRO CAETANO 'THAT PLAINTIFF VOLUNTARILY RELOCATED TO HIS NATIVE

COUNTRY OF PORTUGAL, LEAVING HIS EMPLOYMENT (IN US) WHERE HE HAD

EARNED $66,000.00 FOR THE YEAR 2011.' THIS IS FALSE. THIS ERROR ALONE

(AND THERE ARE MANY OTHERS) UNDERMINES THE ENTIRE COURT'S

DECISION TO CONSIDER PLAINTIFF VOLUNTARILY UNDEREMPLOYED.

       {¶15} "II. THE MALICIOUS FACTUAL ERROR OF NOT CONSIDERING THAT

PLAINTIFF IS PORTUGUESE IS ASSIGNED TO MAGISTRATE.

       {¶16} "III. THE ERROR OF FAILING TO APPLY OHIO LEGAL RULES AND

LAWS IS ASSIGNED TO MAGISTRATE.
Licking County, Case No. 13-CA-107                                                     6


      {¶17} "IV.     THE      SURREAL          ERROR      OF      ATTRIBUTING        TO

PLAINTIFF/APPELLANT THE POWER [TO] PREDICT THE FUTURE AND FINANCIAL

FATE OF NATIONS ONE YEAR AHEAD IS ASSIGNED TO MAGISTRATE."

                                      ANALYSIS

                                     I., III., and IV.

      {¶18} We will consider Caetano's first, third, and fourth Assignments of Error

together as they argue the trial court erred in its decision to find that Caetano was

voluntarily underemployed and to impute income. We disagree.

      {¶19} A trial court has discretion in the calculation of child support and the

appellate court will not disturb a child support order absent a showing of an abuse of

discretion. Pauly v. Pauly, 80 Ohio St.3d 386, 390, 686 N.E.2d 1108 (1997). In order to

calculate child support, the trial court must determine the parent's income. The

imputation of income is a matter “to be determined by the trial court based upon the

facts and circumstances of each case.” Rock v. Cabral, 67 Ohio St.3d 108, 616 N.E.2d

218 (1993), paragraph one of the syllabus. A determination with respect to these

matters will only be reversed upon a showing of abuse of discretion. Id. In order to find

an abuse of discretion, we must determine the trial court's decision was unreasonable,

arbitrary or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St.3d 317, 219, 450 N.E.2d 1140 (1983).

      {¶20} In Farrell v. Farrell, 5th Dist. Licking No. 2008–CA–0080, 2009–Ohio–

1341, ¶ 20, we stated: “In deciding if an individual is voluntarily under employed or

unemployed, the court must determine not only whether the change was voluntary, but

also whether it was made with due regard to obligor's income-producing abilities and his
Licking County, Case No. 13-CA-107                                                     7

or her duty to provide for the continuing needs of the child. Woloch v. Foster (1994), 98

Ohio App.3d 86, 649 N.E.2d 918. A trial court does so by weighing the circumstances of

each particular case. Rock v. Cabral (1993), 67 Ohio St.3d 108, 616 N.E.2d 218.”

       {¶21} R.C. 3119.01(C)(5) defines “income,” for purposes of calculating child

support, as follows:

       “Income” means either of the following:

              (a) For a parent who is employed to full capacity, the gross income

              of the parent;

              (b) For a parent who is unemployed or underemployed, the sum of

              the gross income of the parent and any potential income of the

              parent.

       {¶22} In turn, R.C. 3119.01(C)(11) defines “potential income” as follows:

       “Potential income” means both of the following for a parent who the court

       pursuant to a court support order, or a child support enforcement agency

       pursuant to an administrative child support order, determines is voluntarily

       unemployed or voluntarily underemployed:

              (a) Imputed income that the court or agency determines the parent

              would have earned if fully employed as determined from the

              following criteria:

                       (i) The parent's prior employment experience;

                       (ii) The parent's education;

                       (iii) The parent's physical and mental disabilities, if any;
Licking County, Case No. 13-CA-107                                                     8


                    (iv) The availability of employment in the geographic area in

                    which the parent resides;

                    (v) The prevailing wage and salary levels in the geographic

                    area in which the parent resides;

                    (vi) The parent's special skills and training;

                    (vii) Whether there is evidence that the parent has the ability

                    to earn the imputed income;

                    (viii) The age and special needs of the child for whom child

                    support is being calculated under this section;

                    (ix) The parent's increased earning capacity because of

                    experience;

                    (x) Any other relevant factor.

             (b) Imputed income from any nonincome-producing assets of a

             parent, as determined from the local passbook savings rate or

             another appropriate rate as determined by the court or agency, not

             to exceed the rate of interest specified in division (A) of section

             1343.03 of the Revised Code, if the income is significant.

      {¶23} The basis for Caetano's post-decree motion requesting a reduction in the

amount of child support was the decrease in Caetano's income. Caetano argued the

financial crisis in Portugal caused him, as a civil servant, to suffer a reduction in his

income. The trial court found Caetano voluntarily left his employment in the United

States and relocated to Portugal. According to the documents Caetano provided to the

trial court to support his argument that the financial crisis caused the reduction in his
Licking County, Case No. 13-CA-107                                                      9


income, the trial court referred to the dates in the articles, stating that Caetano

knowingly entered the job market in Portugal at a time of financial unrest. Caetano

relocated to Portugal in September 2010. In 2008, Portugal had a low average monthly

wage compared to other western European countries. In spring of 2010, an article

provided by Caetano stated that Portugal was "battered by the debt crisis that began in

Greece," causing it to enact three austerity measures. The trial court found that with

Caetano's high degree of education, sophistication, and intelligence, it was "hard-

pressed" to believe that Caetano was unaware of Portugal's financial situation when he

accepted a position as a public sector employee.

       {¶24} Caetano is highly educated. Caetano has demonstrated his capability to

earn a higher income. He has chosen to work as a public sector employee in Portugal

and, as far as the evidence demonstrates, he has continued to work as a public

employee even under the dire fiscal status of the government. There is no evidence that

Portugal requires Caetano to be employed in the public sector. We cannot find the trial

court abused its discretion in determining that by choosing to be employed in Portugal

as a civil servant, Caetano was voluntarily underemployed based on his prior income-

producing capabilities and his duty to provide for the continuing needs for his child who

resides in the United States.

       {¶25} Caetano next argues it was error for the trial court to impute income under

the factors of R.C. 3119.01(C)(11). Considering Caetano's prior employment

experiences, his high level of education, and his special training and experience, we do

not find the trial court abused its discretion in imputing income to Caetano in the amount

of $87,000.00. Caetano argues the trial court did not consider the factors of the
Licking County, Case No. 13-CA-107                                                     10


availability of employment in the geographic area where he resides nor did the trial court

consider the prevailing wage and salary levels in the geographic area. A review of the

record shows the evidence of the prevailing wage of a public sector employee was

presented in part to the trial court, but Caetano has also been employed in the private

sector. Evidence was presented of Caetano’s salary as a private sector employee in the

United States, where resided for at least 10 years. There was no evidence presented as

to the availability of private sector employment in Portugal for Caetano. There was no

evidence presented as to the prevailing wages of the private sector in Portugal or that

the private sector employee was experiencing wage reductions at the same level of the

public sector employee.

       {¶26} Based on the evidence presented, we find no abuse of discretion for the

trial court to find Caetano was voluntarily underemployed and to impute income to

Caetano.

       {¶27} Caetano's first, third, and fourth Assignments of Error are overruled.

                                            II.

       {¶28} Caetano argues in his second Assignment of Error that the trial court did

not give full import to the fact that Caetano was a Portuguese citizen and no longer a

resident of the United States.

       {¶29} A review of the record and judgment entries show the trial court took into

account Caetano's circumstances as a public sector employee in Portugal when it

considered a modification of the child support order issued under the authority of the

statutes and legal precedents of the State of Ohio.

       {¶30} Caetano's second Assignment of Error is overruled.
Licking County, Case No. 13-CA-107                                          11


                                   CONCLUSION

       {¶31} The judgment of the Licking County Court of Common Pleas, Domestic

Relations Division, is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Farmer, J., concur.